                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                SOUTHEASTERN DIVISION

BADER FARMS, INC. and                               )
BILL BADER                                          )
                                                    )
               Plaintiffs,                          )       MDL No. 1:18md2820-SNLJ
                                                    )
v.                                                  )       Case No. 1:16cv299-SNLJ
                                                    )
MONSANTO CO. and                                    )
BASF CORP.,                                         )
                                                    )
                Defendants.                         )


                                  MEMORANDUM and ORDER

         On April 5, 2019, this Court granted plaintiffs Bader Farms, Inc. and Bill Bader leave to

 file a Third Amended Complaint pursuant to Federal Rule of Civil Procedure 15(a). Plaintiffs’

 amendments (1) added allegations that their peach orchard suffered further dicamba damage in

 2018, rendering their peach operation no longer biologically or financially sustainable; (2)

 removed the claims for trespass and fraudulent concealment and added claims under Missouri

 Crop Protection Statutes; (3) added allegations pertaining to defendants’ joint venture and

 pleaded joint venture liability as to each claim; (4) added allegations to clarify that plaintiffs

 pursue their conspiracy claims under both Restatement (Second) of Torts § 876(a) and (b); and

 (5) added additional allegations to conform with evidence obtained in the ordinary course of this

 litigation.

        Although the Bader plaintiffs are part of this Multi-District Litigation regarding Dicamba

Herbicide, the Bader plaintiffs were not parties to the Master Crop Damage Complaint

(“MCDC”) filed by the other MDL plaintiffs on August 1, 2018, and the Bader plaintiffs are

subject to a separate Case Management Order (“CMO”). Defendants argue that they need more

                                                   1
time for discovery in light of the Third Amended Complaint and move for an extension of CMO

deadlines as follows:


Event                               Deadline                            Proposed Deadline

Defendants’ expert disclosures      April 24, 2019                      June 28, 2019

Discovery closes                    July 1, 2019                        September 4, 2019

Dispositive/Daubert motions         July 15, 2019                       September 18, 2019

Trial                               October 28, 2019                    January 27, 2020

        This Court will grant defendants’ motion. Although the Court acknowledges that

plaintiffs have always alleged that the dicamba damage is continuing, cumulative, and would

likely result in complete orchard failure, plaintiffs’ amendments have larger implications. The

new focus on 2018 spraying would, for example, involve different labeling and marketing.

Discovery regarding 2018 spraying would require investigating whether the individual who

allegedly applied dicamba saw, read, and relied on the label and on allegedly negligent

advertising or marketing. Notably, plaintiffs do not dispute defendants’ right to take discovery on

these issues. Furthermore, plaintiffs added several causes of action, and though they all relate in

large part to the core factual and legal issues at play, it is likely that at least some additional

discovery will be necessary.

        Plaintiffs suggest that much of the 2018 discovery has been provided, but, ultimately,

Monsanto has requested only 60 additional days for discovery. The requested extension is a

modest amount of additional time for a complex case. The Court will grant Monsanto’s motion

(and BASF’s motion to join). No further extensions, however, will be granted.

        Defendant’s expert disclosures are due today, and the Special Master has properly



                                                     2
instructed defendants that they should adhere to that schedule. The Court will permit the parties

to supplement expert disclosures as required, and additional expert depositions may be taken as

well and at the direction of the Special Master.

       Accordingly,

       IT IS HEREBY ORDERED that the defendant Monsanto’s motion to extend CMO

deadlines (#170) is GRANTED.

       IT IS FURTHER ORDERED that defendant BASF’s motion to join in Monsanto’s motion

(#172) is GRANTED.

       IT IS FURTHER ORDERED that the CMO is amended as follows: Discovery will close

on September 4, 2019; dispositive and Daubert motions are due on September 18, with responses

due October 16 and replies due October 30, 2019; and trial is reset for January 27, 2020.

       So ordered this 24th day of April, 2019.

                                                       STEPHEN N. LIMBAUGH, JR.
                                                       UNITED STATES DISTRICT JUDGE




                                                   3
